Citation Nr: 1118117	
Decision Date: 05/11/11    Archive Date: 05/17/11

DOCKET NO.  10-08 192A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to waiver of recovery of an overpayment of Department of Veterans Affairs compensation benefits in the amount of $10,186.40.


REPRESENTATION

Appellant represented by:	Connecticut Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Counsel



INTRODUCTION

The Veteran served on active duty from July 1968 to July 1970.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2007 decision by the Committee on Waivers and Compromises (COWC) of the Department of Veterans Affairs (VA) Regional Office (RO) and Insurance Center in Philadelphia, Pennsylvania.

The November 2007 decision denied the Veteran's request to waive the $10,186.40 overpayment of his VA benefits.

In April 2009, the Veteran testified at a personal hearing before a Decision Review Officer (DRO) at the RO in Hartford, Connecticut.  A transcript of this hearing was prepared and associated with the claims file.

In December 2010, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge.  A transcript of this hearing was prepared and associated with the claims file.


FINDINGS OF FACT

1.  The Veteran's VA compensation was terminated due to his incarceration effective September 19, 2006, resulting in an overpayment in the amount of $10,186.40.

2. There was no fraud, misrepresentation, or bad faith on the part of the Veteran in the creation of the debt.

3.  Fault is shown on both VA's and the Veteran's part in creation of the debt, and recovery of this debt would cause undue hardship, defeat the purpose of VA's disability compensation program, and be against equity and good conscience.


CONCLUSION OF LAW

The criteria for entitlement to waiver of recovery of an overpayment of VA compensation in the amount of $10,186.40 are met. 38 U.S.C.A. § 5302(a) (West 2002); 38 C.F.R. § 1.965 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA), describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  The Court of Appeals for Veterans Claims (Court), however, has consistently held that the VCAA notice provisions do not apply in waiver cases.  Lueras v. Principi, 18 Vet. App. 435 (2004); Barger v. Principi, 16 Vet. App. 132, 138 (2002).  The Board further notes that even if applicable, in light of the favorable decision for the Veteran in this case, any error in the timing or content of VCAA notice or assistance is moot.

II.  Waiver of Overpayment

The provisions of 38 U.S.C.A. § 5302(c) prohibit the waiver of a debt where there exists in connection with the claim for such waiver an indication of fraud, misrepresentation, or bad faith on the part of the person or persons having an interest in obtaining the waiver. Similarly, 38 C.F.R. § 1.965(b) precludes waiver upon a finding of (1)  fraud or misrepresentation of a material fact, or (2) bad faith.

If the debtor's conduct is deemed not to have constituted fraud, misrepresentation of a material fact, or bad faith, the request for waiver will be evaluated pursuant to the principles of 'equity and good conscience.'  38 U.S.C.A. § 5302(a) (West 2002).

VA regulation 38 C.F.R. § 1.965(a) provides that 'equity and good conscience' will be applied when the facts and circumstances in a particular case indicate a need for reasonableness and moderation in the exercise of the government's rights.  The decision reached should not be unduly favorable or adverse to either side.  The phrase equity and good conscience means arriving at a fair decision between the obligor and the government.  In making this determination, consideration will be given to the following elements, which are not intended to be all inclusive: (1) fault of debtor - where actions of the debtor contribute to creation of the debt; (2) balancing of faults - weighing fault of the debtor against VA's fault; (3) undue hardship - whether collection would deprive the debtor or family of basic necessities; (4) defeat the purpose - whether withholding of benefits or recovery would nullify the objective for which the benefits were intended; (5) unjust enrichment - failure to make restitution would result in unfair gain to the debtor; and (6) changing position to one's detriment - reliance on VA benefits results in relinquishment of a valuable right or incurrence of a legal obligation.  38 C.F.R. § 1.965(a) (2010).

As an initial matter, the Board notes that the Veteran is service-connected for posttraumatic stress disorder (PTSD), which is currently assigned a 100 percent disability rating, effective September 7, 1995.  He is also in receipt of a 60 percent rating for diabetic nephropathy from January 11, 2001, and a 20 percent rating for diabetes mellitus, type II, from the same date.  He has also been in receipt of special monthly compensation at the housebound rate since January 11, 2001.  

A September 8, 2006, VA/Social Security Administration (SSA) Prison Match Report reflects that the Veteran was confined on July 20, 2006.  A November 2006 report of contact with the Department of Corrections Central Records reflects the Veteran was given a two-year sentence for a felony conviction.   He was released from prison on August 14, 2007.  

A November 2006 RO letter proposed to reduce the Veteran's VA compensation under 38 C.F.R. § 3.665 effective September 19, 2006, due to his incarceration (i.e., the 61st day of incarceration calculated from the July 20, 2006, confinement date shown on the VA/SSA Prison Match Report).  A February 2007 RO decision reduced the Veteran's VA compensation due to incarceration, effective September 19, 2006.  An overpayment of $10,186.40 was created as a result of this action.

The Veteran subsequently applied for a waiver of the overpayment.  This request was denied by the COWC in November 2007.  This decision notes that the Veteran submitted a Financial Status Report showing monthly income of $3,739, assets of $550 (including $50 cash and $500 in the bank), and reported monthly expenses of $4,010.  (The Board notes that this Financial Status Report no longer appears to be in the claims file.  The Board will accept the COWC's description of the relevant financial information for purposes of this decision in order to avoid additional delay in deciding this claim.)

The November 2007 COWC decision denied the Veteran's request for a waiver.  The decision did not find fraud, misrepresentation, or bad faith.  It did find the financial information that was submitted by the Veteran indicated collection of this debt may pose some degree of hardship.  It also found, however, that the Veteran was at fault for creating the debt due to his incarceration and that he was unjustly enriched by receiving the payments.

Initially, the Board must consider whether there was any evidence of fraud, misrepresentation, or bad faith on the Veteran's part.  See 38 U.S.C.A. § 5302(c) (West 2002).  As noted above, the COWC did not find these factors to be present in this case, and the Board similarly finds that waiver should not be precluded solely on the basis of such factors.  That is, there is no indication in the record that the Veteran committed fraud or intentionally misrepresented facts.  Further, there is no indication the Veteran was being deceptive or purposely seeking an unfair advantage knowing that it would result in a loss to the government.  See 38 C.F.R. § 1.965(b) (2010).

The Board must next address the equitable considerations in this case.  Regarding the first element of equity and good conscience under 38 C.F.R. § 1.965(a), fault of the debtor, the Board notes that the Veteran does bear a large degree of fault in the creation of the debt because he failed to notify VA of his incarceration.  In this respect, the Board notes that the Veteran testified at his December 2010 hearing that he notified VA of his incarceration by a letter he probably sent in early August 2006.  The Board notes, however, that the Veteran has indicated elsewhere in the record that he did not notify VA of his incarceration.  The Board specifically notes the Veteran's April 2009 DRO hearing testimony, which reflects that the Veteran expressly testified that notice of his incarceration was not provided to VA by the Veteran or his family.  The Board notes, however, that even assuming the Veteran did not inform VA of his confinement in early August 2006, that the period the July 20th date of his confinement and September 8, the date on which VA became aware of the Veteran's incarceration through the VA/SSA Prison Match Report, is minimal.  The Board is of the opinion that the brief period of time between his incarceration and the discovery of his incarceration by VA does mitigate the Veteran's fault in the creation of the overpayment.

At the same time, the Board0 finds that VA also bears a large degree of fault in the creation of the debt, at least insofar as how large the debt ultimately became.  In this regard, the Board notes that the RO was placed on notice of the Veteran's incarceration within 60 days of that incarceration by way of the September 8, 2006, VA/SSA Prison Match Report in the claims file, but nevertheless took no action towards ceasing full payment of benefits until the proposal to reduce payments in November 2006.  The November 2006 letter itself notified the Veteran of actions that he could take to dispute the proposed reduction to his benefits, including his right to request a personal hearing.  However, it expressly stated that "If the hearing request is received more than 30 days after the date of this notice, [t]he benefits will have already been adjusted based on the evidence of record."  This statement strongly suggests that, if he took no action, the Veteran's benefits would be adjusted no more than 30 days following the November 2006 notice letter.  However, the RO did not actually decrease the Veteran's benefit payments until February 2007, which led to an additional three months' overpayment accrual following the November 2006 notice letter.  The Veteran himself did not dispute VA's reduction proposal, and he presumably believed VA would reduce his benefits as indicated in the November 2006 letter.  The Board thus finds that VA is largely at fault for both the ultimate size of the Veteran's debt.

With regard to the third element under 38 C.F.R. § 1.965(a), undue hardship, the Board notes that the Veteran had been released from prison by the time of the COWC's decision.  Thus, he was responsible for his own living expenses, which he had reported exceeded his monthly income.  The Veteran also had few assets.  This information suggested the Veteran would suffer hardship in repayment of the debt, a conclusion that was shared by the November 2006 COWC decision.  

With regard to the fourth element under 38 C.F.R. § 1.965(a), whether repayment of the debt would nullify the objective for which the VA benefits were intended, the Board notes that VA disability compensation is intended, among other things, to compensate veterans for impairment of daily functioning due to service-connected disability.  As noted above, the Veteran is service connected for PTSD, among other disabilities.  The 100 percent rating that has been assigned for PTSD acknowledges significant impairment in social and occupational functioning.  The Board finds that such a rating for a mental disorder acknowledges significant functional impairment, particularly occupational impairment, and that failure to take such impairment into account would nullify the objective for which the VA benefits were intended.

With regard to the fifth element, unjust enrichment, the Board notes that waiver of repayment of the debt might leave the Veteran unjustly enriched to some extent, as he received significant payments to which he was not entitled by law due to his incarceration.  At the same time, however, the Board notes that the above four elements weigh against the 'unfairness' of such, particularly the fact that the Veteran did not receive the payments in bad faith, that he is 100 percent service-connected for PTSD, and that VA was on notice of his incarceration within 60 days but continued to pay the Veteran his full disability benefits for several months thereafter.  The Board finds the Veteran's unjust enrichment was further minimized by circumstances calling into question his actual receipt of any benefits that were paid while he was in prison.

With regard to the sixth and final element, changing position to one's detriment, the Board does not find evidence of detrimental reliance in the record.

In summary, having found no fraud, misrepresentation of a material fact, or bad faith in the creation of the debt, having found fault on the part of the Veteran, but also significant fault on VA's part, and having found that repayment of the debt creates some undue hardship and nullifies the objective for which the VA benefits were intended, the Board finds that repayment of the debt is against 'equity and good conscience,' and, therefore, that a waiver should be granted.  38 U.S.C.A. § 5302(a) (West 2002).


ORDER

Entitlement to waiver of recovery of an overpayment of Department of Veterans Affairs compensation benefits in the amount of $10,186.40 is granted.




____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


